Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 5/21/2021. Claims 1, 3-11, 19, 20 and 22-28 were pending. An interview held on July 6th, 2021 resulted in amendments to claims 1 and 20.

Claim Interpretation
In claims 1, 20, one or more relevant neighboring nodes is being interpreted to be nodes in adjacent cells.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Edward Smith on July 12th, 2021.

The application has been amended as follows: 

1.	(Currently Amended)  A method comprising:
detecting a need to change a duplex mode in a first network node from a half duplex mode to a full duplex mode;
determining one or more relevant neighboring network nodes of the first network node including sending a duplex pairing request to a neighboring access node should duplex pairing information associated with the neighboring access node is unavailable in a memory of the first network node;
determining duplex pairing information of the first network node, wherein the duplex pairing information of the first network node comprises: 
duplex information of the one or more relevant neighboring network nodes, the duplex information comprising at least information on a current duplex mode of a corresponding neighboring network node, and
bidirectional transmission preference metric of the first network node and the duplex information of the one or more relevant neighboring network nodes further comprises bidirectional transmission preference metrics of the one or more neighboring network nodes, wherein the bidirectional transmission preference metric is at least one of a neighboring density metric and a metric for uplink/downlink traffic symmetry;
using the duplex pairing information of the first network node to determine duplex modes of the one or more relevant neighboring network nodes;
if all of the one or more relevant neighboring network nodes of the first network node operate in the half duplex mode, causing changing the duplex mode of the first network node to the full duplex mode; and
in response to the causing changing the duplex mode, causing updating information on a current duplex mode of the first network node.


20.	(Currently Amended)  An apparatus comprising:
at least one processor, and
at least one memory comprising a computer program code, wherein the processor, the memory, and the computer program code are configured to cause the apparatus to:

determine one or more relevant neighboring network nodes including sending a duplex pairing request to a neighboring access node should duplex pairing information associated with the neighboring access node is unavailable in the memory of the first network node;
determine duplex pairing information of the apparatus, wherein the duplex pairing information of the apparatus comprises: 
duplex information of the one or more relevant neighboring network nodes, the duplex information comprising at least information on a current duplex mode of a corresponding neighboring network node, and
bidirectional transmission preference metric of the apparatus and the duplex information of the one or more relevant neighboring network nodes further comprises bidirectional transmission preference metrics of the one or more neighboring network nodes;
use the duplex pairing information of the apparatus to determine duplex modes of the one or more relevant neighboring network nodes;
in response to all of the one or more relevant neighboring network nodes of the apparatus operating in the half duplex mode, cause changing the duplex mode of the apparatus to the full duplex mode; and
in response to the causing changing the duplex mode, cause updating information on a current duplex mode of the apparatus to the one or more relevant neighboring network nodes.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention is directed towards inter-eNB coordination to switch between inband half-duplex and full-duplex modes. Chang et al. (US 2016/0218769) describes indirectly sensing a training field of neighbors whereas the instant invention direct queries between eNBs to determine half-duplex/full-duplex status. Therefore,

Allowable Subject Matter
Claims 1, 3-11, 19, 20 and 22-28 renumbered as claims 1-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.M./Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415